Title: Thomas Law to Thomas Jefferson, [received 14 November 1810]
From: Law, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir—
              received 14 Nov. 1810
            
             You will in a few weeks be gratified by the census which will shew the increase of population during your peaceful & prosperous Government—How much more satisfactory than a list of the kill’d & wounded after a glorious Victory!
             The accompanying may perhaps afford amusement during a leisure hour at Monticello, I should be happy if I could contribute a moment of pleasure to one who has rendered millions happy & promoted principles which have averted calamities 
            
              I remain With esteem Yrs mt respy
              
 T Law—
            
          
          
            I have perhaps studied brevity too much, should I publish my larger work, what may be now obscure will be luce clarius—
          
        